ACCEPTED
                                                                                              14-14-870-CV
                                                                              FOURTEENTH COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                       1/29/2015 3:02:59 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                     CLERK



                                    14-14-870-CV
                                                                   FILED IN
                                                            14th COURT OF APPEALS
                                                               HOUSTON, TEXAS
                   IN THE FOURTEENTH COURT OF APPEALS FOR TEXAS
                                                            1/29/2015 3:02:59 PM
                                                            CHRISTOPHER A. PRINE
                                                                     Clerk

                                 LOWELL MCCOY, JR.
                                           Appellant,

                                             v.

                                     KARON ELSE,
                                            Appellee.


                                 ON APPEAL FROM
                               300TH DISTRICT COURT
                              BRAZORIA COUNTY, TEXAS
                                CAUSE NO. 75438-F

                   UNOPPOSED MOTION TO EXTEND TIME TO
                         FILE APPELLANT’S BRIEF

TO THE JUSTICES OF THE FOURTEENTH COURT OF APPEALS:

      Appellant asks to grant this motion for extension of time to file the Appellant’s

Brief for two weeks, to February 14, 2015.

   1. The Appellant’s Brief was due January 29, 2015. This is the first such request.

   2. Counsel for Appellant was stricken with the flu, and unable to work for a period

      from December 21, to January 23.

   3. Further, counsel for Appellant has oral argument before the 5 th Circuit on February

      4th, 2015.
   4. This request is not made for mere delay, but so that a well reasoned and researched

      brief may be submitted.

                                                  PRAYER

      For all these reasons, appellant asks this Court grant an extension of time to file

the Appellant’s Brief to February 14, 2015.

                                         Respectfully submitted,


                                         _/s/ Savannah Robinson ________________
                                         Savannah Robinson
                                         Texas Bar No. 17108150
                                         1822 Main
                                         Danbury, TX 7534
                                         Telephone: 979-922-8825
                                         Savannahrobinson@aol.com
                                         Attorneys for Appellant

                         CERTIFICATE OF CONFERENCE

      I emailed Danielle Prade, the appellate attorney for appellee, who graciously does
not oppose this extension.

                                         _/s/ Savannah Robinson ________________
                                         Savannah Robinson

                            CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this Un-Opposed Motion to Extend Time to
File Appellant’s Brief was served on all counsel of record on January 29, 2015.

                                  _/s/ Savannah Robinson_________________
                                  Savannah Robinson




                                              2
                                        AFFIDAVIT

THE STATE OF TEXAS  §
THE COUNTY OF HIDALGO §


       BEFORE ME, The Undersigned Authority, on this day personally appeared

Savannah Robinson, the undersigned affiant, who, after being duly sworn, deposed and

stated on her oath the following:

1.     “My name is Savannah Robinson. I an over the age of eighteen (18), of sound

       mind, and I understand the taking of an oath. I have personal knowledge of every

       statement made in this Affidavit, all of which statements are true and correct. I am

       fully competent and authorized to testify as to the matters stated herein.

2.     I have been retained to represent the Appellant in the above styled, attached and

       referenced litigation.

3.     I was ill over the holidays. I had three different respiratory illnesses, on a flu. I

       went through three different medication episodes. I was not able to work a full

       day from December 21 to January 23rd. As a result, all of my work was backed

       up.

4.     Briefing is something I prefer to do without distraction. The holidays would have

       been a great time to work on this brief. I was prevented from working on this brief

       during the holidays by my illnesses.

5.     Additionally, I have oral argument before the Fifth Circuit on February 4 th. The

       preparation, updated briefing, and participation during that week will make it

       difficult to work on this brief before then.




                                              1
6.       A two-week extension will not significantly delay this case. I reasonably believe

         that with an exercise of diligence, I can get the brief completed by February 14,

         2015.

7.       Further affiant sayeth not.

                                               __/s/Savannah Robinson______________
                                               Savannah Robinson

SIGNED AND SWORN Before me on this the _29____ day of _January_____, 2015.

(seal)                                         _/s/ Jeff Heumann__________________
                                               Notary Public




                                              2